Citation Nr: 0336214	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to December 21, 2001 
for the grant of a 10 percent evaluation for service-
connected scar, residuals of a fragment wound of the left 
thigh.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1969.  He served in Vietnam and was awarded the Purple Heart 
Medal.  

In a July 1969 rating decision, service connection was 
granted for a scar, residual of a shell fragment wound of the 
left thigh.  A noncompensable disability rating was assigned, 
effective from February 4, 1969, the day after the veteran 
left military service.

On December 21, 2001, the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected left thigh scar.  In a March 2002 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO) granted a 10 percent 
evaluation for the service-connected left thigh scar, 
effective December 21, 2001.  

The veteran was notified of the grant in an April 10, 2002 
letter from the RO.  Received by the RO on May 15, 2002 was a 
letter from the veteran which was construed by the RO as a 
notice of disagreement (NOD) as to the disability rating. A 
Statement of the Case (SOC) was sent to the veteran in 
November 2002 on the issue of entitlement to an increased 
evaluation for service-connected scar.  In a VA Form 9 filed 
in December 2002, the veteran stated that he was disagreeing 
with the December 21, 2001 effective date of the grant of 10 
percent and not with the disability rating itself.

Subsequent documents, to include a VA Form 646 filed by the 
veteran's representative at the RO in February 2003, a VA 
Form 8, certification of appeal, issued by the RO in February 
2003 and an informal hearing presentation submitted  
to the Board by the veteran's representative in August 2003, 
all referred to the issue on appeal as the veteran's 
entitlement to an earlier effective date for the 10 percent 
rating for the service-connected scar. 


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
 
The procedural history of this case has been set out above.  
The RO and the veteran's representative appear to believe 
that an appeal has been perfected as to the  issue of the 
veteran's entitlement to an earlier effective date for the 10 
percent rating for the service connected left thigh scar.  
The Board disagrees.

An issue is placed in appellate status by the filing of a 
NOD.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process].  A NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The NOD 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2001). The NOD 
must be filed within one year from the date that the RO mails 
notice of the determination. 
See 38 C.F.R. § 20.302(a) (2001).

The Board has carefully reviewed the veteran's May 2002 
communication to the RO, which the RO interpreted as a NOD as 
to the assigned disability rating but not as to the effective 
date.  The veteran subsequently indicated that he intended 
the May 2003 communication as a NOD as to the effective date, 
not the rating itself.  The Board cannot interpret the May 
2002 letter as a NOD as to the effective date.  It is so 
vague that a reasonable person could not discern 
dissatisfaction with the effective date.  Indeed, the 
effective date of December 21, 2001 was not mentioned.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "there must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA].  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  The May 2002 communication from the veteran fails to 
meet the requirements of 38 C.F.R. § 20.201 and is not a NOD.

However, the December 2002 communication for the veteran to 
the RO, although nominally a substantive appeal, in fact was 
a timely filed NOD as to the March 2002 RO rating decision's 
assignment of an effective date.  The veteran clearly 
indicated that he desired an effective date earlier than 
December 21, 2001 for a compensable disability rating for his 
service-connected scar and suggested the day he left military 
service as an appropriate date.  This clearly meets NOD 
requirements as to both substance and timeliness.  See 
38 C.F.R. §§ 20.201, 20.302 (2003).

The RO has not adjudicated the issue of the veteran's 
entitlement to an earlier effective date for a compensable 
rating for his service-connected left thigh scar.  
In particular, the RO has not issued a SOC notifying the 
veteran as to why his claim was denied and providing the 
veteran with a summary appropriate law and regulations.  See 
38 C.F.R. § 19.29 (2003).  

Consequently, since VA has not issued a SOC, with pertinent 
law and regulations, on the issue of the veteran's 
entitlement to an effective date prior to December 21, 2001 
for the grant of a 10 percent evaluation for the service-
connected scar, the Board is obligated to remand this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) [before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities].

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

VBA should take such additional 
development action as it deems proper 
with respect to the issue of the 
veteran's entitlement to an effective 
date prior to December 21, 2001 for the 
grant of a 10 percent evaluation for 
service-connected scar, residuals of a 
fragment wound of the left thigh.  If 
the benefit sought on appeal is not 
granted, the RO should issue a Statement 
of the Case to the veteran and his 
representative, as well as pertinent 
information as to perfecting an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



